Atkinson, J.
This was an action against the administrator of a widow alleged to have been the sole heir at law of her deceased husband, Josiah Bass, and certain heirs at law of the widow, for specific performance of an alleged parol contract between the plaintiff and Josiah Bass, the deceased. .The petition alleged that the plaintiff, a nephew, had for many years worked for Josiah Bass on his farm and made no charge therefor; and “on or about the first day of January, 1900, said Josiah Bass and petitioner contracted and agreed that if petitioner lyould work for the said Bass in the future, so long as the said Bass should live, as he had in the past, and would treat him in the future as he had in the past, that he, the said Bass, would make a will and leave his entire property to petitioner. That is to say, that if he continued to help him on the farm and at the store, and continued to aid him in making collections and looking after his tenants, that as petitioner’s remuneration therefor he, the said Josiah Bass, would make a will and would make petitioner the sole beneficiary thereof, and would will and devise to petitioner his entire estate.” In their answer the defendants denied the contract. On the trial the plaintiff testified in his own behalf and introduced other witnesses, and certain admissions were made between counsel for the respective parties in open court. At the conclusion of the plaintiff’s evidence the court granted a non-suit on the ground that the evidence was insufficient to support an *496action for specific performance. Held, upon careful review of tlie evidence in connection with the admissions in the pleadings, that there was no error in granting a nonsuit.
Nos. 340, 361.
December 13, 1917.
Rehearing denied January 18, 1918.
Action for specific performance. Before Judge Mathews. Houston superior court. April 3, 1917.
Hall & Grice, G. J. Block, and Duncan & Nunn, for plaintiff;
B. N. Eoltzclaw and Byals & Anderson, for defendant.

Judgment affirmed on Hie main bill of exceptions. Gross-bill of exceptions dismissed.


All the Justices concur.